Case: 12-50257       Document: 00512289541         Page: 1     Date Filed: 06/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 27, 2013
                                     No. 12-50257
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ISAIAS MEDINA-ARGUETA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-697-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
       Jose Isaias Medina-Argueta pleaded guilty to illegal reentry and was
sentenced to 36 months of imprisonment and three years of supervised release.
For the first time on appeal, Medina-Argueta argues that the district court, in
sentencing him to three years of supervised release, failed to apply or misapplied
U.S.S.G. § 5D1.1(c).
       We review sentences for reasonableness by engaging in a bifurcated
review. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50257     Document: 00512289541      Page: 2   Date Filed: 06/27/2013

                                  No. 12-50257

Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). First, we ensure that the
sentencing court committed no significant procedural error, such as “failing to
calculate (or improperly calculating) the Guidelines range, treating the
Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors,
selecting a sentence based on clearly erroneous facts, or failing to adequately
explain the chosen sentence-including an explanation for any deviation from the
Guidelines range.”     Gall, 552 U.S. at 51.      If the sentencing decision is
procedurally sound, we then consider the “substantive reasonableness of the
sentence imposed under an abuse-of-discretion standard.” Id. Because Medina-
Argueta raises his argument for the first time on appeal, we review for plain
error; he must show a forfeited error that is clear or obvious and affects his
substantial rights; and we will correct the error only if it “seriously affects the
fairness, integrity, or public reputation of judicial proceedings.” United States
v. Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012) (internal quotation
marks and citation omitted).
      Medina-Argueta has not demonstrated plain error with respect to his term
of supervised release. The district court stated that it had considered Medina-
Argueta’s “background and his history and his previous offenses,” which
included a prior deportation and three-year term of supervised release. The
district court also expressly stated that it had considered the § 3553(a) factors.
Based on these facts and because the district court was not called upon to focus
on § 5D1.1(c), Medina-Argueta has not shown that a more detailed explanation
by the district court would have changed the sentence he received, and the
district court’s statement for imposing supervised release is not plainly
erroneous.    See Dominguez-Alvarado, 695 F.3d at 330; United States v.
Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir. 2009). Further, Medina-
Argueta’s term of supervised release is within the guidelines range; we infer that
the district court considered all the requisite sentencing factors; and Medina-
Argueta has not rebutted the presumption that his sentence, including its term

                                        2
    Case: 12-50257    Document: 00512289541     Page: 3   Date Filed: 06/27/2013

                                 No. 12-50257

of supervised release, is substantively reasonable. See United States v. Alonzo,
435 F.3d 551, 554 (5th Cir. 2006); United States v. Mares, 402 F.3d 511, 518-19
(5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                       3